Citation Nr: 0123299	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION


Appellant represented by:  Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from May 1962 to September 
1967, including service in the Republic of Vietnam from 
September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The record reflects that in June 1994, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was informed of the decision on July 7, 1994 and he did not 
timely appeal.  Therefore, the RO's June 1994 decision which 
denied service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991).  In its April 1998 rating decision, the 
RO did not address whether the veteran had submitted new and 
material evidence sufficient to warrant the reopening of his 
claim under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  The 
statement of the case similarly did not address this issue.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Although the RO appears to have 
framed this issue as one of an original claim for service 
connection, the Board has recharacterized the issue on appeal 
as whether new and material evidence has been submitted that 
is sufficient to warrant the reopening of the claim.  As will 
be further discussed below, because of the disposition of 
this matter, the veteran will not be prejudiced because of 
the Board's action in this regard.

The veteran's appeal was previously before the Board in March 
2000.  In that decision, the Board denied the veteran's claim 
for service connection for PTSD as not being well grounded.  
The Board also reopened and remanded to the RO the veteran's 
claim for service connection for residuals of a back injury. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the VA Office 
of the General Counsel filed an Appellee's Unopposed Motion 
for Remand and to Stay Further Proceedings (Motion). 

By a December 2000 Order, the Court granted the motion and 
vacated the part of the Board's March 2000 decision that 
denied service connection for PTSD.  The Court remanded the 
case to the Board. 


FINDINGS OF FACT

1.  In an unappealed June 1994 rating decision, the RO denied 
service connection for PTSD.  

2.  Evidence added to the record since the June 1994 rating 
decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the veteran's claim for service connection for 
PTSD, the veteran maintains that he currently has PTSD as a 
result of service in Vietnam.  He maintains that when he 
served with the 611st Ordnance Company, 191st Ordnance 
Battalion, at the Ammunition Depot, Cam Rahn Bay from 
September 1966 to October 1977, the depot sustained long 
range sniper fire and an occasional mortar attack during the 
day and nightly mortar attacks.  In December 1966, the 
veteran related that his depot was ordered to provide 
assistance to another ammunition depot in the area, which was 
under heavy Viet Cong fire and need reinforcement to help 
defend their depot.  The veteran maintained that when his 
depot arrived in the area of the ammunition depot, a small 
convoy of trucks and jeeps were ambushed by the Viet Cong, 
who had automatic weapons, that all they had were small arms 
and that several men were killed and injured.  He contends 
that in February or March 1967, a grenade killed several 
women and a child in a village close to the ammunition depot 
where he was stationed.  The veteran maintains that he does 
not remember any of the names of the individuals who were 
killed in Vietnam.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

During the pendency of the issue on appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

As noted in previously, the RO denied entitlement to service 
connection for PTSD in a June 1994 rating decision.  The 
veteran was informed of the decision in July 1994 and he did 
not timely appeal.  Therefore, the RO's June 1994 decision 
which denied service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991).  In its April 1998 rating 
decision, the RO did not address whether the veteran had 
submitted new and material evidence sufficient to warrant the 
reopening of his claim under 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).  The statement of the case similarly did not 
address this issue.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Although the Board previously 
framed this issue as one of an original claim for service 
connection, it has been recharacterized as whether new and 
material evidence has been submitted that is sufficient to 
warrant the reopening of the claim for service connection for 
PTSD. 

In a June 1994 rating decision, the RO denied entitlement to 
service connection for PTSD.  In reaching their 
determination, the RO concluded that the medical evidence did 
not establish a diagnosis of PTSD based upon a verifiable 
stressor alleged by the veteran.  Evidence received after the 
June 1994 rating decision includes VA and outpatient and 
hospitalization medical records, dating from 1995-2000, 
reflecting diagnoses of PTSD.  These reports are not 
cumulative or redundant of the evidence previously of record.  
In addition, they are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for PTSD because they 
reflect an initial diagnosis of PTSD.  Accordingly, they are 
new and material and the claim for service connection for 
PTSD is reopened.


REMAND

Initially, the Board observes that the veteran filed 
additional medical records subsequent to the Board's March 
2000 decision, some of which are not duplicates of those 
already received by the RO and are pertinent to the claim for 
service connection for PTSD.  The veteran has not waived his 
right to have this evidence initially considered by the RO.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (2000), that 
evidence need not be considered by the RO.

As alluded to above, in December 2000 the Court, in part, 
vacated the Board's March 2000 decision and remanded the case 
in light of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp.2001)), (VCAA).  

The VCAA law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Holliday v. Principi, 14 Vet. App. 280, the Court held 
that all provisions of the VCAA are potentially applicable to 
all claims for VA benefits.  Because the criteria for 
providing notice, developing evidence, and deciding benefits 
have been fundamentally altered, a remand of the issues on 
appeal is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49, 747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With regard to the veteran's claim for service connection for 
PTSD, the veteran maintains that he currently has PTSD as a 
result of service in Vietnam.  He maintains that when he 
served with the 611st Ordnance Company, 191st Ordnance 
Battalion, at the Ammunition Depot, Cam Rahn Bay from 
September 1966 to October 1977, the depot sustained long 
range sniper fire and an occasional mortar attack during the 
day and nightly mortar attacks.  In December 1966, the 
veteran related that his depot was ordered to provide 
assistance to another ammunition depot in the area, which was 
under heavy Viet Cong fire and need reinforcement to help 
defend their depot.  The veteran maintained that when his 
depot arrived in the area of the ammunition depot, a small 
convoy of trucks and jeeps were ambushed by the Viet Cong, 
who had automatic weapons, that all they had were small arms 
and that several men were killed and injured.  He contends 
that in February or March 1967, a grenade killed several 
woman and a child in a village close to the ammunition depot 
where he was stationed.  The veteran maintains that he does 
not remember any of the names of the individuals who were 
killed in Vietnam.  Although VA hospitalization and 
outpatient reports reflect diagnoses of PTSD, the veteran has 
not been afforded a VA examination in order to determine the 
etiology of any currently present diagnosed PTSD.  
Accordingly, a contemporaneous VA examination is needed.  See 
generally Crowe v. Brown, 7 Vet. App. 238 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

According to the regulations, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence of an in-service 
stressor(s), and a link established by medical evidence 
between the in-service stressor(s) and the current PTSD.  38 
C.F.R. § 3.304(f) (2000).  The Board acknowledges the 
veteran's reported stressors with regards to his service in 
Vietnam while assigned to the 611 Ordnance Company, 191st 
Ordnance Battalion Ammunition Depot in Cam Rahn Bay from 
September 1966 to October 1977.  The veteran should be 
afforded an opportunity to submit a complete history of his 
stressors and documentation corroborating such events, if 
possible, should be undertaken by the RO. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess records pertinent to his claim.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all records identified by the veteran.  
If the RO is unable to obtain such 
records, the RO should provide a written 
statement of its efforts to do so.

3.  The veteran should be requested to submit 
medical evidence supporting his contention that he 
has PTSD due to service stressor(s).

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150 and requested to 
provide confirmation of the veteran's 
units, and MOS and any information 
available which might corroborate the 
veteran's alleged stressors, to 
specifically include any mortar attacks 
on the 611st Ordnance Company, 191st 
Ordnance battalion, Ammunition Depot in 
Cam Rahn Bay from September 1966 to 
October 1977, sniper fire at an 
Ammunition Depot in the area of Cam Rahn 
Bay in December 1966 and a grenade 
explosion at a village close to the 
Ammunition Depot in Cam Rahn Bay in 
February or March 1967.  If the USASCRUR 
requires more specific information to 
verify any of the veteran's claimed 
stressors, the veteran should be afforded 
another opportunity to provide the 
required information.  If the veteran 
responds to the request for additional 
information, the RO should again request 
verification of the claimed stressors 
from the USASCRUR or other sources of 
information.  The RO should provide the 
USACRUR or other source of information 
with copies of the veteran's service 
personnel records, the DD Form 214, a 
copy of this remand, and any additional 
information provided by the veteran 
regarding his claimed stressors.

5.  The veteran also should be afforded a 
VA examination by a psychiatrist to 
determine the nature, extent and etiology 
of any currently diagnosed PTSD.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  A complete rationale for 
all opinions must be provided.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The 
examination report must be typed.

6.  The RO should review the claims file 
and ensure that the above-requested 
development has been conducted and 
completed in full.  Stegall v. West, 11 
Vet. App. 268 (1998); see also Veterans 
Claims Assistance Act of 2000 Pub. L. No, 
106-475, 114 State. 2096 (2000).  

7.  Then, the RO should readjudicate the 
reopened claim for service connection for 
PTSD on a de novo basis.

If the benefit sought on appeal remains denied, the veteran 
and his attorney should be provided with a supplemental 
statement of the case, to include a summary of the evidence 
and applicable law considered pertinent to the issue on 
appeal.  The appropriate period of time should be allowed for 
response.  

The Board does not intimate any opinion as to the merits of 
the case either favorable or unfavorable at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




